PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,879,056
Issue Date: 30 Jan 2018
Application No. 15/039,234
Filing or 371(c) Date: 30 Dec 2016
For: NEW INSECTICIDAL PROTEIN

:
:
:
:	DECISION ON PETITION
:


This is a decision on the “REQUEST FOR RECONSIDERATION OF PETITION UNDER 37 C.F.R. § 1.182” filed March 25, 2021, seeking reconsideration of the decision of January 28, 2021, dismissing the petition filed August 25, 2020, to correct the order of assignees printed on the patent pursuant to 35 U.S.C. 255, and vacating the certificate of correction issued on September 29, 2020. 


RELEVANT BACKGROUND

The above-identified application was filed on December 30, 2016. A Notice of Allowance and Issue Due was issued on October 26, 2017, which set a statutory period of three months from the date of the Notice to pay the issue fee. The issue fee and a completed Part B – Fee(s) Transmittal were received on December 15, 2017. The Part B – Fee(s) Transmittal of December 15, 2017, identified the names of the assignees and their residences in the following order: “China National Rice Research Institute, Hangzhou, Zhejiang (CN); Zhejiang University, Hangzhou, Zhejiang (CN)”. 

The application issued as U.S. Patent No. 9,879,056 on January 30, 2018. The front of the printed patent listed the order of assignees as “China National Rice Research Institute, Hangzhou, Zhejiang (CN); Zhejiang University, Hangzhou, Zhejiang (CN)”.1 

A request for a certificate of correction of applicant’s mistake was filed on July 23, 2019, under 37 CFR 1.323. The requested correction sought to change the order of assignees on U.S. Patent No. 9,879,056 from “China National Rice Research Institute, Hangzhou, Zhejiang (CN); 

The request for issuance of a certificate of correction filed on July 23, 2019, was denied in the Response to the Request for Certificate of Correction issued on August 13, 2019.  

A “Petition to Correct the Assignee pursuant to 37 CFR 3.81(b)” was filed on August 22, 2019, accompanied by a request for a certificate of correction of applicant’s mistake to change the order of the listed assignees’ names printed on the patent to “Zhejiang University, Hangzhou, Zhejiang (CN) and China National Rice Research Institute, Hangzhou, Zhejiang (CN)”. 

The petition under 37 CFR 3.81(b) of August 22, 2019, was dismissed by the decision issued by the Office of Petitions on March 9, 2020. The decision of August 22, 2019, stated that the request to change the order of the assignees’ names was not a proper request under 37 CFR 3.81(b) and the issuance of a certificate of correction would be improper. 

A petition under 37 CFR 1.182 to change the order of assignees on the front of the patent by way of certificate of correction under 35 U.S.C. 255 was filed April 6, 2020. A petition under 37 CFR 1.182, requesting expedited consideration of the prior filed petition was filed June 18, 2020. 

A decision by the Office of Petitions was issued on July 24, 2020. The decision of July 24, 2020, (1) granted the petition under 37 CFR 1.182 for expedited consideration filed on June 18, 2020, (2) dismissed the petition under 37 CFR 1.182 to correct the order of assignees on the patent filed on April 6, 2020, and (3) refused entry of the certificate of correction under 35 U.S.C. 255 submitted on April 6, 2020. 

A “REQUEST FOR RECONSIDERATION OF PETITION UNDER 37 C.F.R. § 1.182” was filed August 25, 2020, once again seeking to change the order of assignees on the front of the patent by way of certificate of correction pursuant to 35 U.S.C. 255. 

Prior to a decision on the petition filed August 25, 2020, the Office erroneously issued a certificate of correction on September 29, 2020, correcting the Letters Patent to show a change of the order of the listing of assignees from “China National Rice Research Institute, Hangzhou, Zhejiang (CN); Zhejiang University, Hangzhou, Zhejiang (CN)” to “Zhejiang University, Hangzhou, Zhejiang (CN);. China National Rice Research Institute, Hangzhou, Zhejiang (CN)”.2 

A decision by the Office of Petition was issued on January 28, 2021. The decision of January 28, 2021, dismissed the petition under 37 CFR 1.182 filed August 25, 2020, and vacated the certificate of correction issued on September 29, 2020.3 

A“REQUEST FOR RECONSIDERATION OF PETITION UNDER 37 C.F.R. § 1.182” was filed March 25, 2021, seeking reconsideration of the decision of January 28, 2021, which dismissed the petition filed August 25, 2020, to correct the order of assignees printed on the patent pursuant to 35 U.S.C. 255, and vacated the certificate of correction issued on September 29, 2020. 


STATUTE AND REGULATION

35 U.S.C. 255 provides that:

Whenever a mistake of a clerical or typographical nature, or of minor character, which was not the fault of the Patent and Trademark Office, appears in a patent and a showing has been made that such mistake occurred in good faith, the Director may, upon payment of the required fee, issue a certificate of correction, if the correction does not involve such changes in the patent as would constitute new matter or would require reexamination. Such patent, together with the certificate, shall have the same effect and operation in law on the trial of actions for causes thereafter arising as if the same had been originally issued in such corrected form.

37 CFR 1.182 provides that:

All situations not specifically provided for in the regulations of this part will be decided in accordance with the merits of each situation by or under the authority of the Director, subject to such other requirements as may be imposed, and such decision will be communicated to the interested parties in writing. Any petition seeking a decision under this section must be accompanied by the petition fee set forth in § 1.17(f). 

37 CFR 1.323 provides that:

The Office may issue a certificate of correction under the conditions specified in 35 U.S.C. 255 at the request of the patentee or the patentee’s assignee, upon payment of the fee set forth in § 1.20(a). If the request relates to a patent involved in an interference or trial before the Patent Trial and Appeal Board, the request must comply with the requirements of this section and be accompanied by a motion under § 41.121(a)(2), § 41.121(a)(3) or § 42.20 of this title.



(a) With payment of the issue fee: An application may issue in the name of the assignee consistent with the application’s assignment where a request for such issuance is submitted with payment of the issue fee, provided the assignment has been previously recorded in the Office. If the assignment has not been previously recorded, the request must state that the document has been filed for recordation as set forth in § 3.11.
(b) After payment of the issue fee : Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a)) and the processing fee set forth in § 1.17(i) of this chapter.  
(c) Partial assignees. (1) If one or more assignee, together with one or more inventor, holds the entire right, title, and interest in the application, the patent may issue in the names of the assignee and the inventor.
(2) If multiple assignees hold the entire right, title, and interest to the exclusion of all the inventors, the patent may issue in the names of the multiple assignees.


OPINION

Petitioner is seeking reconsideration of the decision of January 28, 2021 by the Office of Petitions that dismissed the petition filed August 25, 2020 to correct the order of assignees printed on the patent pursuant to 35 U.S.C. 255, and vacated the certificate of correction issued on September 29, 2020. The requested correction seeks to change the order of assignees on the title page of U.S. Patent No. 9,879,056 from “China National Rice Research Institute, Hangzhou, Zhejiang (CN); Zhejiang University, Hangzhou, Zhejiang (CN)” to “Zhejiang University, Hangzhou, Zhejiang (CN);. China National Rice Research Institute, Hangzhou, Zhejiang (CN)”.

The correction of patents is provided for in chapter 25 of title 35, United States Code 
(U.S.C). The certificate of correction statutes permit correction of a limited set of Office and applicant errors in a patent  See 35 U.S.C. 254 and 255. A certificate of correction under 35 U.S.C. 255 and 37 CFR l.323 is available only for the correction of “a mistake of a clerical or typographical nature, or of minor character, which was not the fault of the Patent and Trademark Office,” and does not extend to correction of errors that would constitute new matter or require reexamination. See 35 U.S.C. 255; In re Arnott, 19 USPQ2d 1049, 1052 (Comm’r Pat. 1991). Specifically, 35 U.S.C. 255 requires two specific and separate requirements be met before a certificate of correction for applicant’s mistake may issue. The first statutory requirement is that the mistake be:  (1) of a clerical nature, (2) of a typographical nature, or (3) a mistake of minor character. The second statutory requirement is that the correction must not involve changes, which would (1) constitute new matter or
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
 (2) require reexamination. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
See In re Arnott, 19 USPQ2d at 1052 and MPEP 1481. If both statutory requirements are not met, a certificate of correction for applicant’s mistake under 35 U.S.C. 255 will not issue. 

In arguing for the grant of the requested certificate of correction, petitioner contends that the Office is incorrect in determining the order of the assignees printed on the face of the patent is not a mistake contemplated by 35 U.S.C. 255. Additionally, petitioner maintains that the decision of January 28, 2021, for which petitioner seeks reconsideration, is not supported by the facts and case law and added a new requirement for obtaining the requested certificate of correction that is not supported by statute. In particular, petitioner asserts, in pertinent part:

          In a prior denial dated July 24, 2020, the Office dismissed the petition on the ground that the order of the assignees “is of no consequence” and therefore does not constitute a correctible mistake under 35 U.S.C. 255 and 37 CFR 1.323. Applicant’s prior Request for Reconsideration dated August 25, 2020 pointed out the legal errors in that ruling and the inapplicability of the cited case law. It is further noted that the “is of no consequence” basis finds no support in the statute and is contrary to the facts of this case in which the Applicant clearly explained that the order of the assignees has a legal significance to Applicant.

          Now, in the Decision dated January 28, 2021, the Office sets forth a new requirement of such a Petition - i.e., that the mistake be “clearly evident from the record as required by 35 U.S.C. 255.” Decision of January 28, 2021, page 4. But nothing in the statute requires the mistake to be “clearly evident,” and nothing in the prior dismissal set forth this standard.

          Furthermore, to the extent the Office clings to its belief that a mistake be “clearly evident,” the record in this case makes such a showing. In particular, the Application Data Sheet in this application clearly lists the applicants in the order being requested in the Certificate of Correction. As such, the mistake sought to be corrected is “manifest from the contents of the file of the patent sought to be corrected,” as the Office is now requiring. Decision of January 28, 2021, page 3 (citing Superior Fireplace Co. v. Majestic Prods. Co.. 270 F.3d 1358 (Fed. Cir. 2001)).

Petition, 03/25/21, pp. 1-2.

The Office has reconsidered petitioner’s arguments, but does not find them persuasive. The Office finds that petitioner has failed to meet the first requirement of 35 U.S.C. 255 that the requested correction is not “a mistake of a clerical or typographical nature or of minor character” warranting correction by certificate of correction.4 

As previously discussed in the decision of January 28, 2021, the Part B – Fee(s) Transmittal (“PTOL-85B”) provides a space (item 3) for assignment data which should be completed in order to comply with 37 CFR 3.81. See MPEP 1309(II). The Office does not look to the assignment record to determine the name of the assignee to be printed on the front of the patent. See MPEP 307. Unless an assignee’s name and residence are identified in item 3 of PTOL-85B, the patent will issue to the applicant. See id. Assignment information printed on a patent is not updated after a patent is issued, and may not be reflective of the assignment recorded in the Office subsequent to the issuance of the patent. See id.

The order of assignees printed on U.S. Patent No. 9,879,056 may not appear as petitioner intended and may seem to be “a mistake of a clerical or typographical nature, or of minor character” under 35 U.S.C. 255 from petitioner’s perspective. However, there is no mistake in the patent to correct. The order of assignees printed on the patent was taken directly from the PTOL-85B in the order designated by the applicant on the form at the time of payment of the issue fee. The names and residences of the assignees and the order of assignees printed on the patent is the same as the information provided by applicant on the PTOL-85B. Furthermore, there is no verification by the USPTO that the assignment information provided by applicant on the PTOL-85B is correct. The entry of information on the PTOL-85B could well have been an error on the part of a patent practitioner, the applicant, or a clerical staff member. The Office warns that the designation of an assignee on the PTOL-85B is not, in and of itself, reflective of a correct assignment recorded in the USPTO. See MPEP 307. 

The order of assignees as set forth on the patent is not “a mistake of a clerical or typographical nature or minor character,” as required under 35 U.S.C. 255. Inasmuch as the requested order of assignees has legal significance to applicant, it does not change the fact that the order of assignees printed on the patent does not have any effect on the validity of the patent. Cf. Fina Tech, Inc. v. Ewen, 365 F.3d 1325, 1328 (Fed. Cir. 2001) (noting the particular order in which the inventor’s names appear is of no consequence insofar as the legal rights of the joint applicants are concerned.) 

Certificates of correction are mechanisms for correcting minor or “not material” errors in an issued patent such as a grammatical error, mistyping, or misspelling. Examples of the types of clerical or typographical errors or mistakes of minor character for which a certificate of correction of applicant’s mistake is contemplated are set forth in Sections 1481 through 1481.03 of the Manual of Patent Examining Procedures (e.g., correction of assignee’s name in accordance with the assignment recorded in USPTO prior to issuance, correction of named inventor, correction of typographical error in an inventor’s name, and correction to perfect benefit and priority claims).5 See Fina Tech., Inc., 365 F.3d at 1328 (stating correction of a misspelled word or the addition of a prior art reference submitted to and discussed by examiner but inadvertently omitted by applicant on PTO Form 1449 for listing references as examples of mistakes that fall under 35 U.S.C. 255). Correction of the order of assignee after the issuance of a patent does not fall within the category of applicant mistakes for which issuance of a certificate of correction is warranted. 

The Office finds the request to change the order of assignees analogous to a request to change the order of inventors in an issued patent. The USPTO has consistently held that a change of the order of inventors in an issued patent is of no legal importance and not an error in accordance with 35 U.S.C. 255 for which the remedy is the issuance of a certificate of correction. See Fina Tech., Inc., 365 F.3d at 1328 (holding the order of inventors is not a clerical error contemplated by § 255, and cannot be corrected in a judicial proceeding under that provision). 

Moreover, there is nothing in the record that would suggest the order of assignees as printed on the patent or identified in item (3) of the PTOL-85B is the result of a clerical or typographical mistake, or a mistake of minor character by applicant. Typographical and clerical mistakes are generally understood to be obvious mistakes for which the correction is immediately apparent from the document itself. A clerical or typographical error should be manifest from the contents of the file of the patent sought to be corrected. See In re Arnott, 19 USPQ2d at 1053. Superior Fireplace Co. v. Majestic Prods. Co., 270 F.3d 1358 (Fed. Cir. 2001) further endorses the Office’s position that a clerical or typographical error in 35 U.S.C. 255 should be manifest from the contents of the file of the patent sought to be corrected. Id. at 1358. See In re Arnott, 19 USPQ2d at 1053. In reaching its decision in Superior Fireplace Co., the Federal Circuit interpreted 35 U.S.C. 255 to contain an implicit requirement that a clerical or typographical mistake be evident from the prosecution history. Id. at 1372 (concluding that “despite the fact that § 255 does not explicitly reference the prosecution history, we deem it necessary to interpret this statutory section to contain this implicit, extra- textual requirement.”)

The Office disagrees with applicant’s contention that the ADS filed this application “clearly lists the applicants in the order being requested in the Certificate of Correction” and that the “mistake sought to be corrected is ‘manifest from the contents of the file of the patent sought to be corrected[.]’” Petition, 03/25/21, p. 2 (citations omitted). The alleged mistake in the order of assignees is not evident from the ADS submitted on December 30, 2016.6 Because an applicant is not required to provide any assignment data to be printed on the patent, an ADS cannot serve as evidence of an applicant’s intent for the assignment information to be printed on the patent or in any particular order. The assignment data, including the order of assignees, printed on a patent is based solely on the information supplied by the applicant in item 3 of the PTOL-85B. See MPEP 307. If an applicant does not provide the assignment information on the PTOL-85B, no such information will not be printed on the patent. Moreover, to the extent there is any inconsistency between the assignment information provided in the ADS on December 30, 2016, and the assignment data included in item 3 of the PTOL-85B, the information in the later submitted PTOL-85B controls. See 37 CFR 1.76(b)(1).   

The order of assignees, as it appears on the patent, on its face does not raise any question of a mistake by applicant. Furthermore, the requested correction of the alleged mistake in the order of assignees is not manifest from the specification, drawings, and prosecution history. Accordingly, See In re Arnott, 19 USPQ2d at 1052.


CONCLUSION

For the reasons stated above, the petition under 37 CFR 1.182 is DENIED with respect to the requested correction of the order of assignees on the front of the patent. The Certificate of Correction, which issued on September 29, 2020, is vacated.  

This constitute a final agency action within the meaning of 5 U.S.C. 704. No further requests for reconsideration will be entertained by the Office.

Telephone inquiries specific to this matter should be directed to Christina Tartera Donnell	, Attorney Advisor, at (571) 272- 3211.


/ROBERT CLARKE/
Robert A. Clarke
Patent Attorney
USPTO



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The front cover of U.S. Patent No. 9,879,056 erroneously printed applicant’s residence as “Zheijiang Province” instead of “Zhejiang Province.” A request for a certificate of correction of Office mistake under 35 U.S.C. 254 was filed on April 24, 2018, to correct applicant’s residence from “Zheijiang Province” to “Zhejiang Province.” A certificate of correction correcting the error in applicant’s residence issued on August 13, 2018.
        2 The certificate of correction issued on September 29, 2020, reads as follows:
        
        It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below: 
        
        On the Title Page
        
        Item (73), under the subheading “ASSIGNEES,” change the order of the assignees listed to “Zhejiang University, Hangzhou, Zhejiang (CN); China National Rice Research Institute, Hangzhou, Zhejiang (CN).”
        
        3 The certificate of correction, which issued on September 29, 2020, was published in error because the certificate improperly changed the “ASSIGNEES” section to the title page of U.S. Patent No. 9,879,056. The certificate of correction issued September 29, 2020, has been vacated and an erratum issued.
        
        4 As both statutory requirements must be met for issuance of a certificate of correction of applicant’s mistake under 35 U.S.C. 25, there is no need for this decision to address the second requirement. 
        
        5 Unlike a typographical error in the spelling of an inventor’s name, the Office will not issue a certificate of correction where an inventor changes his or her name after the patent issues. An inventor name change after a patent issues is neither a "mistake of a clerical or typographical nature, or of minor character" in accordance with 35 U.S.C. 255, nor a mistake that "is clearly disclosed by the records of the Office" in accordance with 35 U.S.C. 254. Additionally, an inventor name change after the patent issues is not a correction of inventorship under 35 U.S.C. 256. MPEP 1481.02
        6 The Applicant Information section of the ADS filed on December 30, 2016, identified applicant 1 as Zhejiang University, a person to whom the inventor is obligated to assign, and applicant 2 as China National Rice Research Institute, a person to whom the inventor is obligated to assign. No information was provided in the Assignee Information section of the ADS filed on December 30, 2016.